         Case 2:18-cv-00195-TC Document 45 Filed 08/31/21 PageID.289 Page 1 of 6




            IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH


    KARL LOSEE,
                                                                   MEMORANDUM DECISION &
                            Plaintiff,                            ORDER DENYING DEFENDANTS’
                                                                      MOTION TO DISMISS
    v.

    SGT. PREECE et al.,                                                  Case No. 2:18-CV-195-TC
                            Defendants.                                 District Judge Tena Campbell



            Plaintiff, Karl Losee, filed a pro se civil rights complaint, see 42 U.S.C.S. § 1983 (2021).

His Third Amended Complaint, (Doc. No. 35), asserts claims of cruel and unusual punishment

against Defendants Preece and Despain. Defendants move for dismissal, asserting Plaintiff’s

allegations are insufficient to state claims upon which relief may be granted. The Court disagrees

and therefore denies Defendants’ motion to dismiss. Defendants must therefore move beyond

their motion to dismiss to the next stage of litigation.

            The Court now orders Defendants to file a Martinez report1 and dispositive motion as

follows:



1
  See Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1978) (approving district court’s practice of ordering prison
administration to prepare report to be included in pleadings in cases when prisoner has filed suit alleging
constitutional violation against institution officials).
          In Gee v. Estes, 829 F.2d 1005 (10th Cir. 1987), the Tenth Circuit explained the nature and function of a
Martinez report, saying:
                   Under the Martinez procedure, the district judge or a United States magistrate
                   [judge] to whom the matter has been referred will direct prison officials to
                   respond in writing to the various allegations, supporting their response by
                   affidavits and copies of internal disciplinary rules and reports. The purpose of
                   the Martinez report is to ascertain whether there is a factual as well as a legal
                   basis for the prisoner's claims. This, of course, will allow the court to dig
                   beneath the conclusional allegations. These reports have proved useful to
   Case 2:18-cv-00195-TC Document 45 Filed 08/31/21 PageID.290 Page 2 of 6




         (A) If Defendants wish to assert the affirmative defense of Plaintiff's failure to exhaust

               administrative remedies in a grievance process, Defendants must,

               (i)        within 90 days, prepare and file a Martinez report limited to the exhaustion

                          issue; and,

               (ii)       within 120 days, file a separate summary judgment motion, with a supporting

                          memorandum.

         (B) If Defendants choose not to rely on the defense of failure to exhaust and wishes to

               pierce the allegations of the Complaint, Defendants must,

                      (i) within 90 days, prepare and file a Martinez report addressing the substance of

                      the complaint; and,

                      (ii) within 120 days, file a separate summary judgment motion, with a supporting

                      memorandum.

         (C) If Defendants wish to seek relief otherwise contemplated under the procedural rules

               (e.g., requesting an evidentiary hearing), Defendants must file an appropriate motion

               within 90 days of filing their answer.

          Plaintiff is notified that Plaintiff may, within 30 days of its filing, respond to a Martinez

report if desired. Plaintiff is further notified that Plaintiff must, within 30 days of its filing,

respond to the summary-judgment motion. Plaintiff is finally notified that, when Defendants

move for summary judgment, Plaintiff may not rest upon the mere allegations in the complaint.

Instead, as required by Federal Rule of Civil Procedure 56(e), to survive a motion for summary


                      determine whether the case is so devoid of merit as to warrant dismissal without
                      trial.
Id. at 1007.



                                                                                                           2
   Case 2:18-cv-00195-TC Document 45 Filed 08/31/21 PageID.291 Page 3 of 6




judgment Plaintiff must allege specific facts, admissible in evidence, showing that there is a

genuine issue remaining for trial.

                                             ORDER

        Accordingly, IT IS HEREBY ORDERED that:

(1) Defendants’ Motion to Dismiss is DENIED. (Doc. No. 40.)

(2) Defendants must within 20 days file an answer and within 90 days file a Martinez report.

(3) When served with a Martinez report, Plaintiff may submit a response within 30 days of the

report’s filing date.

(4) Defendants must within 120 days file a summary-judgment motion.

(5) When served with a summary-judgment motion, Plaintiff must submit a response within 30

days of the motion’s filing date. For Plaintiff’s information and convenience, the Court has

attached the procedural rules governing summary-judgment practice.

(6) NO TIME EXTENSIONS WILL BE GRANTED.

                DATED this 31st day of August, 2021.

                                              BY THE COURT:



                                              JUDGE TENA CAMPBELL
                                              United States District Court




                                                                                                 3
  Case 2:18-cv-00195-TC Document 45 Filed 08/31/21 PageID.292 Page 4 of 6




                              Fed Rule of Civil Procedure 56

Rule 56. Summary Judgment
     (a) Motion for Summary Judgment or Partial Summary Judgment. A party may move for summary judgment,
      identifying each claim or defense - or the part of each claim or defense—on which summary judgment is sought. The
      court shall grant summary judgment if the movant shows that there is no genuine dispute as to any material fact and the
      movant is entitled to judgment as a matter of law. The court should state on the record the reasons for granting or
      denying the motion.
     (b) Time to File a Motion. Unless a different time is set by local rule or the court orders otherwise, a party may file a
      motion for summary judgment at any time until 30 days after the close of all discovery.
     (c) Procedures.
        o (1) Supporting Factual Positions. A party asserting that a fact cannot be or is genuinely disputed must support
             the assertion by:
                (A) citing to particular parts of materials in the record, including depositions, documents, electronically
                    stored information, affidavits or declarations, stipulations (including those made for purposes of the
                    motion only), admissions, interrogatory answers, or other materials; or
                (B) showing that the materials cited do not establish the absence or presence of a genuine dispute, or that
                    an adverse party cannot produce admissible evidence to support the fact.
        o (2) Objection That a Fact Is Not Supported by Admissible Evidence. A party may object that the material cited to
             support or dispute a fact cannot be presented in a form that would be admissible in evidence.
        o (3) Materials Not Cited. The court need consider only the cited materials, but it may consider other materials in
             the record.
        o (4) Affidavits or Declarations. An affidavit or declaration used to support or oppose a motion must be made on
             personal knowledge, set out facts that would be admissible in evidence, and show that the affiant or declarant is
             competent to testify on the matters stated.
     (d) When Facts Are Unavailable to the Nonmovant. If a nonmovant shows by affidavit or declaration that, for
      specified reasons, it cannot present facts essential to justify its opposition, the court may:
        o (1) defer considering the motion or deny it;
        o (2) allow time to obtain affidavits or declarations or to take discovery; or
        o (3) issue any other appropriate order.
     (e) Failing to Properly Support or Address a Fact. If a party fails to properly support an assertion of fact or fails to
      properly address another party’s assertion of fact as required by Rule 56(c), the court may:
        o (1) give an opportunity to properly support or address the fact;
        o (2) consider the fact undisputed for purposes of the motion;
        o (3) grant summary judgment if the motion and supporting materials—including the facts considered
             undisputed—show that the movant is entitled to it; or
        o (4) issue any other appropriate order.
     (f) Judgment Independent of the Motion. After giving notice and a reasonable time to respond, the court may:
        o (1) grant summary judgment for a nonmovant;
        o (2) grant the motion on grounds not raised by a party; or
        o (3) consider summary judgment on its own after identifying for the parties material facts that may not be
             genuinely in dispute.
     (g) Failing to Grant All the Requested Relief. If the court does not grant all the relief requested by the motion, it may
      enter an order stating any material fact—including an item of damages or other relief—that is not genuinely in dispute
      and treating the fact as established in the case.
     (h) Affidavit or Declaration Submitted in Bad Faith. If satisfied that an affidavit or declaration under this rule is
      submitted in bad faith or solely for delay, the court—after notice and a reasonable time to respond—may order the
      submitting party to pay the other party the reasonable expenses, including attorney’s fees, it incurred as a result. An
      offending party or attorney may also be held in contempt or subjected to other appropriate sanctions.




                                                                                                                             4
   Case 2:18-cv-00195-TC Document 45 Filed 08/31/21 PageID.293 Page 5 of 6




                        DISTRICT OF UTAH LOCAL CIVIL RULE 56-1

           SUMMARY JUDGMENT: MOTIONS AND SUPPORTING MEMORANDA

(a) Summary Judgment Motions and Memoranda.
A motion for summary judgment and the supporting memorandum must clearly identify itself in
the case caption and introduction.
(b) Motion; Requirements and Supporting Evidence.
A motion for summary judgment must include the following sections and be supported by an
Appendix of Evidence as follows:
(1) Introduction and Relief Sought: A concise statement of each claim or defense for which
summary judgment is sought, along with a clear statement of the relief requested. The parties
should endeavor to address all summary judgment issues in a single motion. If a party files
more than one motion, the court may strike the motion and that require the motions be
consolidated into a single motion.
(2) Background (Optional):Parties may opt to include this section to provide background and
context for the case, dispute, and motion. If included, this section should be placed between the
Relief Sought section and the Statement of Undisputed Material Facts section. Factual
summaries in the background section need not be limited to undisputed facts and need not cite
to evidentiary support.
(3) Statement of Undisputed Material Facts: A concise statement of the undisputed material
facts that entitle the moving party to judgment as a matter of law. Only those facts necessary to
decide the motion should be included in this section. The moving party must cite with
particularity the evidence in the Appendix of Evidence that supports each factual assertion.
(4) Argument: An explanation for each claim or defense, of why, under the applicable legal
principles, the moving party is entitled to judgment as a matter of law. The arguments should
include a statement of each claim or defense on which the party is seeking summary judgment
and supporting authorities. Any factual citations must cite to the Appendix of Evidence, not the
Statement of Undisputed Material Facts.
(5) Appendix of Evidence: All evidence offered in support of the motion must be submitted in an
attached appendix. The appendix should be preceded by a captioned cover-page index that lists
each exhibit by number, includes a description or title, and if the exhibit is a document, identifies
the source of the document. The appendix should include complete copies of all exhibits,
including complete copies of depositions, to the extent possible. In cases where lengthy
depositions are relied upon, the moving party need not submit the entire deposition. However,
the moving party must submit at least four (4) pages before and four (4) pages after the cited
deposition transcript pages(s), for a total of at least nine (9).
(c) Opposition Memorandum Requirements and Supporting Evidence.
A memorandum in opposition to a motion for summary judgment must include the following
sections and, if applicable, be supported by an Appendix of Evidence as follows:
(1) Introduction: A concise summary explaining why summary judgment should be denied.
(2) Background (Optional): Parties may opt to include this section to provide background and
context for the case, dispute, and motion. If included, this section should be placed between the
Introduction section and the Response to Statement of Undisputed Material Facts section.
Factual summaries in the background
section need not be limited to undisputed facts and need not cite to evidentiary support.
(3) Response to Statement of Undisputed Material Facts: A restatement of each fact the
opposing party contends is genuinely disputed or immaterial, a concise statement explaining


                                                                                                   5
   Case 2:18-cv-00195-TC Document 45 Filed 08/31/21 PageID.294 Page 6 of 6




why the fact is disputed or immaterial, and a citation with particularity to the evidence upon
which the non-moving party relies to refute that fact 8. Any factual citations must reference the
appropriate party's Appendix of Evidence, rather than either party's factual statements or
responses. The nonmoving party should not restate all of the moving party's statement of facts
and should only respond to those facts for which there is a genuine dispute of material fact.
(4) Statement of Additional Material Facts (if applicable): If additional material facts are relevant
to show that there is a genuine dispute of material fact, state each such fact and cite with
particularity the evidence that supports the factual assertion from the appropriate party's
Appendix of Evidence.
(5) Argument: An explanation for each claim or defense of why, under the applicable legal
principles, summary judgment should be denied. Any factual citations must cite to the
appropriate party's Appendix of Evidence, rather than either party's factual statements or
responses.
(6) Appendix of Evidence: All evidence offered in opposition to the motion must be submitted in
an appendix, utilizing the same procedure set out in DUCivR 56-1(b)(5). Counsel must make
every effort not to duplicate evidence submitted by the other party. The appendix should be
preceded by a cover page index that lists each exhibit by number, includes a description or title
and, if the exhibit is a document, identifies the source of the document.
(d) Reply.
The moving party may file a reply memorandum. In the reply, a moving party may cite only
additional evidence not previously cited in the opening memorandum to rebut a claim that a
material fact is in dispute. Otherwise, no additional evidence may be cited in the reply
memorandum, and if cited, the court will disregard it.
(e) Citations of Supplemental Authority.
When pertinent and significant authorities come to the attention of a party after the party's
memorandum in support of or in opposition to a summary judgment motion has been filed, or
after oral argument but before decision, a party may promptly file a notice with the court and
serve a copy on all counsel, setting forth the citations. There must be a reference either to the
page of the memorandum or to a point argued orally to which the citations pertain, but the notice
must state, without argument, the reasons for the supplemental citations. Any response must be
made, filed promptly, and be similarly limited.
(f) Failure to Respond.
Failure to respond timely to a motion for summary judgment may result in the court's granting
the motion without further notice, provided the moving party has established that it is entitled to
judgment as a matter of law.
(g) Length of Memoranda and Filing Times.
(1) A motion for summary judgment and a memorandum in opposition must not exceed 10,000
words, or in the alternative, forty (40) pages. A reply brief cannot exceed 5,000 words, or in the
alternative, twenty (20) pages. If the document exceeds the page limit, then the party must
certify compliance with the word-count limit. This limitation includes the following items:
introduction, relief sought, background, statement of undisputed material facts, response to
statement of undisputed material facts, statement of additional material facts, argument, and
conclusion. This limitation excludes the following items: face sheet, table of contents, table of
authorities, signature block, certificate of service, and appendix. Motions to file an overlength
brief are discouraged and will be granted only upon a showing of good cause and exceptional
circumstances, as set forth in DUCivR 7-1(e). Â
(2) Filing times and length of memoranda are governed by DUCivR 7-1.



                                                                                                   6
